DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3.	The following office action is a Final Office Action in response to communications received on 12/20/2021.
Claims 3, 4, 6, 10, 11, 13, 17, 18 and 20 are canceled; and therefore, claims 1, 2, 5, 7-9, 12, 14-16, 19 and 21-24 are currently pending in this application.
Terminal Disclaimer 
4.	The terminal disclaimer currently filed (12/20/2021) is sufficient to overcome the non-statutory double patenting rejection set forth in the previous office-action. Accordingly, the Office withdraws the above rejection.  
Claim Rejections - 35 USC § 101
5.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 1, 2, 5, 7-9, 12, 14-16, 19 and 21 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1) 	
The current claimed invention is directed to a statutory category; for example, a process or a system.
(Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, as shown below: 
— 	Considering claim 1, the following claimed limitations recite an abstract idea: rendering a first group of one or more objects for use within an alertness test being administered to a user, wherein the alertness test is configured to determine whether the user can perform a particular task with at least a minimum level of alertness; rendering a visually-disruptive element configured to rotate over at least one of the first group of objects and, while rotating, temporarily obscure at least a portion of one or more objects of the first group of objects; rendering a temporally-disruptive element configured to introduce a delay for a defined period of time and configured to distract the user; in response to rendering the temporally-disruptive element, rendering a second group of objects for use within the alertness test being administered to the user, wherein the visually-disruptive element is configured to rotate over the second group of objects and, while rotating, temporarily obscure at least a portion of one or more objects of the second group of objects; soliciting a response from the user concerning the first or second group of objects; and determining whether the user is able to perform the particular task with the at least the minimum level of alertness based upon, at least in part, the response solicited from the user.
abstract idea: rendering a first group of one or more objects for use within an alertness test being administered to a user, wherein the alertness test is configured to determine whether the user can perform a particular task with at least a minimum level of alertness; rendering a visually-disruptive element configured to rotate over at least one of the first group of objects and, while rotating, temporarily obscure at least a portion of one or more objects of the first group of objects; rendering a temporally-disruptive element configured to introduce a delay for a defined period of time and configured to distract the user; response to rendering the temporally-disruptive element, rendering a second group of objects for use within the alertness test being administered to the user, wherein the visually-disruptive element is configured to rotate over the second group of objects and, while rotating, temporarily obscure at least a portion of one or more objects of the second group of objects; soliciting a response from the user concerning the first or second group of objects; and determining whether the user is able to perform the particular task with the at least the minimum level of alertness based upon, at least in part, the response received solicited from the user.
— 	Considering claim 15, the following claimed limitations recite an abstract idea: rendering a first group of one or more objects for use within an alertness test being administered to a user, wherein the alertness test is configured to determine whether the user can perform a particular task with at least a minimum level of alertness; rendering a visually-disruptive element configured to rotate over at least one of the first group of objects and, while rotating, temporarily obscure at least a portion of one or more objects of the first group of objects; rendering a temporally-disruptive element configured to introduce a delay for a defined period of time and configured to distract the user; response to rendering the temporally-disruptive element, rendering a second group of objects for use within the alertness test being administered to the user, wherein the visually-disruptive element is configured to rotate over the second group of objects and, while rotating, temporarily obscure at least a portion of one or more objects of the second group of objects; soliciting a response from the user concerning the first or second group of objects; and determining whether the user is able to perform the particular task with the at least the minimum level of alertness based upon, at least in part, the response received solicited from the user.

Thus, the limitations identified above recite an abstract idea, since the limitations correspond to certain methods of organizing human activity, or mental processes, which are part of the enumerated groupings of abstract ideas identified according to the current eligibility standard (see MPEP 2106.04(a)). For instance, the current claims correspond to managing personal behavior or evaluation.  
(Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claim(s) recite additional elements—such as: a computing device, a graphical user interface, a processor, etc., which are utilized to facilitate the processes recited with respect to rendering (e.g. rendering: a first group of one or more objects, a visually-disruptive element, etc.); soliciting (e.g. soliciting a response from the user, etc.);  determining (e.g. determining whether the user is able to perform the particular task with the at least the minimum level), etc. 
additional elements fail to integrate the abstract idea into a practical application since the additional elements are utilized merely as a tool to facilitate the abstract idea. Thus, when each claim is considered as a whole, the additional elements fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. For instance, when each of the claims is considered as a whole, none of the claims provides an improvement over the relevant existing technology.   
The above observation confirms that the claims are indeed directed to an abstract idea. 
(Step 2B)
Accordingly, when each claim is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). Also see Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014). Particularly, the claimed additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions (e.g. storing data into a memory; selecting data from the memory; displaying/presenting data to a user(s); receiving one or more inputs/responses from the user(s); analyzing the received input(s)/response(s) according to one or more algorithms; generating one or more results, etc.). Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. 

a conventional and generic arrangement of the additional elements. For instance, the disclosure describes the implementation of one or more commercially available conventional computing devices (e.g. a personal computer, a smartphone, a laptop computer, etc.), which are utilized as a tool to administer alertness test to a user (e.g. see ¶[0025] to ¶[0030] of the specification).  
In addition, the practice of utilizing the conventional computer system to evaluate the condition of a subject, including the process of administering one or more test materials to the subject and analyzing the subject’s response to the test material, etc., is directed to an old, well-known and routine activity in the art (e.g. see US 2008/0231461; US 6,053,739; US 2003/0073885; US 2002/0143240).   
The observations above confirm that the claims identified above fail to amount to “significantly more” than an abstract idea.
It is worth noting that the above analysis already encompasses each of the dependent claims 2, 5, 7, 9, 12, 14, 16, 19 and 21. Particularly, each of these dependent claims also fails to amount to “significantly more” than the abstract idea since each of the above claims is directed to a further data manipulation process that a conventional computer system is serving to perform. Accordingly, none of the claims identified above implements an element—or a combination of elements—directed to an “inventive concept” (e.g. an element—or a combination of elements—that provides an improvement in computer-related technology). 
●	Considering each of clams 1, 8 and 15 as a whole, the prior art does not teach or suggest the invention as currently clamed (see the office-action mailed on 06/19/2020 regarding the state of the prior art). 
Response to Arguments
6.	Applicant’s arguments directed to section §101 have been fully considered (the arguments filed on 12/20/2021). However, arguments are not persuasive. Applicant argues, 
Claims 1, 2, 5, 7-9, 12, 14-16, 19, and 21 were rejected under 35 U.S.C. § 101 for allegedly being directed to an abstract idea without reciting significantly more . . . 
Applicant respectfully submits that independent claim 1 recites additional elements that recite a practical application of the alleged abstract idea(s). For example, when rendering objects within an alertness test, a visually-disruptive element "may be configured to rotate [and] ... temporarily obscure one or more of the ... objects". See, paragraph [0084]. . . . 
As described in the provisional patent application, the claimed "visually-disruptive element configured to rotate over at least one of the first group of objects and, while rotating, temporarily obscure at least a portion of one or more objects of the first group of objects" provides an improvement in the ability to measure a user's capability or alertness. As such, Applicant respectfully submits that this feature recites a practical application of the alleged abstract idea under Step 2A, Prong Two by improving alertness testing technology . . .
Further, Applicant respectfully submits that the claimed "visually-disruptive element configured to rotate over at least one of the first group of objects and, while rotating, temporarily obscure at least a portion of one or more objects of the first group of objects" is not well-understood, routine, or conventional in alertness testing technology. For example, conventional alertness tests do not appear to, and have not been asserted by the Office to, utilize a visually-disruptive element configured to rotate over at least one of the first group of objects and, while rotating, temporarily obscure at least a portion of one or more objects of the first group of objects as a well-known, routine, or conventional feature . . . 
As independent claims 8 and 15 recite similar features as independent claim 1, Applicant respectfully asserts that independent claims 8 and 15 recite significantly more than any alleged abstract idea under 35 U.S.C. § 101. Further, as dependent claims 2, 5, 7, 9, 12, 14, 16, 19, and 21-24 depend, either directly or indirectly, on independent 

	However, the Office respectfully disagrees with the above arguments at least for the following reasons:
Firstly, the part that Applicant identified from the disclosure (the provisional application) does not necessarily indicate an improvement made to the relevant existing technology. Instead, it is describing additional types of textual and/or graphical stimuli that can be presented in order to evaluate one’s performance with respect to pattern recognition, reaction time, etc. 
However, it is a routine and well-known activity in the art to utilize the conventional computer technology to display textual and/or graphical stimuli in order to evaluate a user’s brain performance with respect to pattern recognition, reaction time, or speed and accuracy, etc. For instance, the prior art (e.g. US 6,053,739) utilizes the conventional computer technology to generate one or more textual and/or graphical stimuli; such as, a scenario that displays a plurality of bars that appear sequentially on the bottom half of a computer screen; and wherein the user is prompted to select a bar that has a color matching the color of a word previously presented on the top of the screen (see col.10, lines 43-62). The system then measures the user’s brain performance based on the analysis of various factors; such as, the accuracy of the user’s response, the response reaction time or speed, etc. (see col.6, lines 1-6; col.14, lines 38-63).
Similarly, while relying on the same conventional computer technology, the current invention also displays textual and/or graphical stimuli. For instance, claim 1 a computing device . . . rendering . . . a first group of one or more objects for use within an alertness . . . rendering a visually-disruptive element configured to rotate over at least one of the first group of objects and, while rotating, temporarily obscure at least a portion of one or more objects of the first group of objects; rendering . . . a   temporally-disruptive element configured to introduce a delay for a defined period of time and configured to distract the user . . .rendering, on the graphical user interface, a second group of objects for use within the alertness test being administered to the user, wherein the visually-disruptive element is configured to rotate over the second group of objects and, while rotating, temporarily obscure at least a portion of one or more objects of the second group of objects”. 
Of course, once the above textual and/or graphical stimuli are presented to the user, the claimed invention “solicit[s] a response . . . from the user concerning the first or second group of objects; and determin[es] whether the user is able to perform the particular task with the at least the minimum level of alertness based upon, at least in part, the response solicited from the user” (see claim 1).
Thus, it is evident from the observations above that the current claimed invention is still utilizing the conventional computer technology. The only difference is that the current claimed invention uses textual and/or graphical stimuli that are arguably distinct from that of the prior art. However, such use of stimuli does not necessarily demonstrate that the current claimed invention is  providing an improvement over the relevant existing technology. Particularly, the conventional computer technology is already configured to present different types of stimuli to meet one or more desired objectives. Consequently, Applicant’s arguments are not persuasive. 

Secondly, Applicant is emphasizing the type of visual stimuli being presented in a further attempt to challenge the Office’s findings. Applicant asserts, “the claimed ‘visually-disruptive element configured to rotate over at least one of the first group of objects and, while rotating, temporarily obscure at least a portion of one or more objects of the first group of objects’ is not well understood, routine, or conventional in alertness testing technology”. 
However, the type of stimuli (or visual cue) does not necessarily indicate whether the claimed invention is beyond the conventional computer technology. It is again worth to note that the conventional computer is already configured to generate different types of audio and/or visual scenarios in order to meet various desired objectives (e.g. educational objectives, entertainment objectives, medical/diagnosis objectives, etc.). Even considering the original disclosure, the current claimed invention is utilizing a commercially available conventional computing device (e.g. a laptop computer, or a personal computer) to facilitate the claimed assessment method (see [0030] of the specification). Accordingly, the process of utilizing the conventional computer technology to display one or more specific visual stimuli (a visually-disruptive element configured to rotate over at least one of the first group of objects and, while rotating, temporarily obscure at least a portion of one or more objects of the first group of objects) does not necessarily prove whether the current claimed invention is beyond the conventional computer technology. It is important to recognize that the uniqueness of the visual stimuli/scenario does not necessarily indicate an improvement over the 
Thus, at least for the reasons discussed above, the Office concludes that claims identified above (see section §101 above) fail to amount to “significantly more” than an abstract idea.  
Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715